 



Exhibit 10.7
AMENDMENT TO MANAGEMENT RETENTION AGREEMENT
     THIS AMENDMENT TO MANAGEMENT RETENTION AGREEMENT is dated as of March 3,
2006 (this “Amendment”), by and among Youbet.com, Inc., a Delaware corporation
(“Youbet”), UT Group, LLC, a Delaware limited liability company (“Seller”), Joe
Tracy (“Tracy”) and Terry Woods (“Woods”). Capitalized terms that are not
defined elsewhere in this Amendment shall have the meanings ascribed to such
capitalized terms in the Agreement (as defined below).
RECITALS
     A. Youbet, Seller, Tracy and Woods are parties to that certain Management
Retention Agreement, dated as of February 10, 2006 (the “Agreement”).
     B. Pursuant to Section 11 of the Agreement, Youbet, Seller, Tracy and Woods
desire to amend the Agreement upon the terms and conditions set forth in this
Amendment.
AGREEMENTS
     In consideration of the mutual covenants of the parties as hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which hereby are acknowledged, the parties hereto hereby agree as follows:
     1. Recitals. Effective as of the date first set forth above, the section
entitled “RECITALS” of the Agreement is amended and restated in its entirety to
read as follows:
R E C I T A L S
     A. Youbet and Seller are parties to that certain Stock Purchase Agreement,
dated as of November 30, 2005 (as amended, modified or supplemented from time to
time, the “Purchase Agreement”), by and among Youbet, UT Gaming, Inc., a
Delaware corporation (“Purchaser”), Seller and United Tote Company (“United
Tote”), pursuant to which Purchaser, a wholly-owned subsidiary of Youbet,
acquired from Seller all of the capital stock of United Tote.
     B. As a material inducement to cause Youbet and Purchaser to enter into the
Purchase Agreement, Tracy entered into that certain Restricted Stock Purchase
Agreement (the “Tracy Restricted Stock Purchase Agreement”), dated November 30,
2005, by and between Tracy and Youbet and that certain Lock-Up Agreement (the
“Tracy Lock-Up Agreement”), dated November 30, 2005, by and between Youbet and
Tracy, and Woods entered into that certain Restricted Stock Purchase Agreement
(the “Woods Restricted Stock Purchase Agreement” and, together with the Tracy
Restricted Stock Purchase Agreement, the “Restricted Stock Purchase
Agreements”), dated November 30, 2005, by and between Woods and Youbet and that
certain Lock-Up Agreement (the “Woods Lock-Up Agreement” and, together with the
Tracy Lock-Up

 



--------------------------------------------------------------------------------



 



Agreement, the “Lock-Up Agreements”), dated November 30, 2005, by and between
Youbet and Woods.
     C. Upon the Closing (as defined in the Purchase Agreement), the Restricted
Stock Purchase Agreements and Lock-Up Agreements were terminated and Youbet,
Purchaser, Tracy and Woods replaced the incentives for Tracy and Woods to remain
in the employ of United Tote after the Closing (as defined in the Purchase
Agreement) provided under such agreements with the incentives contemplated in
the Agreement.
     D. Tracy serves as the Vice President, Game Development of United Tote
pursuant to the terms of that certain Employment Agreement, dated as of
September 5, 2003, by and between Tracy and United Tote, as amended by that
certain First Amendment to Employment Agreement, dated November 30, 2005, and by
that certain Second Amendment to Employment Agreement, dated March 3, 2006 (the
“Tracy Employment Agreement”).
     E. Tracy desires to continue to serve as Vice President, Game Development
of United Tote in accordance with the terms of the Tracy Employment Agreement.
     F. Effective as of the date hereof and in connection herewith, Woods and
United Tote have entered into that certain Settlement and General Release
Agreement, dated as of March 3, 2006 (the “Release Agreement”), pursuant to
which Woods resigned from his position as the President and Chief Operating
Officer of United Tote and waived any and all claims against United Tote and
certain other released parties, including, but not limited to, those arising in
connection with that certain Employment Agreement, dated as of September 5,
2003, by and between Woods and United Tote, as amended by that certain First
Amendment to Employment Agreement, dated November 30, 2005 (the “Woods
Employment Agreement”).
     G. Woods remains bound by certain provisions of the Woods Employment
Agreement.
     H. Woods and Purchaser are parties to that certain Non-Compete Agreement,
dated as of November 30, 2005 (the “Non-Compete Agreement”).
     2. Termination of Certain Agreements. Effective as of the date first set
forth above, Section 1 of the Agreement is amended and restated in its entirety
to read as follows:
     1. Termination of Certain Agreements. The parties hereto hereby acknowledge
and agree that, upon the Closing, the Restricted Stock Purchase Agreements and
Lock-Up Agreements terminated and became null and void, without any liability of
any party to any other party thereunder.
     3. Payments upon Termination of Employment. Effective as of the date first
set forth above, Section 2 of the Agreement is amended and restated in its
entirety to read as follows:

 



--------------------------------------------------------------------------------



 



     2. Payments upon Termination of Tracy’s Employment.
     (a) In the event that Tracy ceases to be employed by United Tote, Youbet or
any other direct or indirect subsidiary of Youbet prior to February 9, 2007 for
any reason, (i) Youbet shall have the right to set off $500,000 against any
amounts due or outstanding under the $1.8 Million Note (as defined in the
Purchase Agreement), or (ii) if the $1.8 Million Note has been voluntarily
prepaid, Youbet and Seller shall jointly direct the escrow agent in writing to
pay $500,000 to Youbet from the escrow account established pursuant to Section
2(b) of the $1.8 Million Note (the “Retention Escrow Account”), by delivery of
written notice of such termination and Youbet’s exercise of either such right to
Seller; provided, that this Section 2(a) shall not apply in the event (i) United
Tote, Youbet or any other direct or indirect subsidiary of Youbet terminates
Tracy’s employment without “Cause”, as defined in the Tracy Employment
Agreement, (ii) Tracy’s employment is terminated as a result of him suffering
any mental or physical impairment or disablement that prevents him from
performing his duties as an employee of United Tote, Youbet or any other direct
or indirect subsidiary of Youbet for a period of 90 days (whether or not
consecutive) in any 180 day period or (iii) Tracy’s employment is terminated as
a result of his death, and after such termination described in clause (i) or
(ii) Tracy ceases to be employed by United Tote, Youbet or any other direct or
indirect subsidiary of Youbet.
     (b) In the event that prior to February 9, 2007, Woods breaches Sections 5,
6, 7 or 8 of the Woods Employment Agreement or any provision of the Non-Compete
Agreement or the Release Agreement (collectively, the “Woods Covenants”), Youbet
shall have the right to set off $500,000 against any amounts due or outstanding
under the $1.8 Million Note, or (ii) if the $1.8 Million Note has been
voluntarily prepaid, Youbet and Seller shall jointly direct the escrow agent in
writing to pay $500,000 to Youbet from the Retention Escrow Account, by delivery
of written notice of such breach and Youbet’s exercise of either such right to
Seller. Nothing contained in this Agreement shall be deemed to amend the terms
and conditions of the Woods Covenants in any respect.
     (c) For the avoidance of doubt, the obligations set forth in Sections 2(a)
and (b) are cumulative, such that if, prior to February 9, 2007, Tracy ceases to
be employed by United Tote, Youbet or any other direct or indirect subsidiary of
Youbet and Woods breaches any of the Woods Covenants, an aggregate of $1,000,000
shall be subject to set off by Youbet or payment from the Retention Escrow
Account.
     (d) Seller, Tracy and Woods hereby agree that (i) with respect to each of
Tracy and Woods, if Youbet sets off $500,000 against amounts due and outstanding
under the $1.8 Million Note or is paid $500,000 from the Retention Escrow
Account as provided in either Section 2(a) or (b), then such $500,000 shall be
deemed to be an advance to Tracy or Woods, as applicable, on distributions to be
made pursuant to Section 7.2 of Seller’s Limited Liability Company Agreement,
dated as of September 5, 2003, as amended (the “Seller LLC Agreement”; and any
such advance, a “Deemed Executive Distribution”), and shall appropriately reduce
distributions to be made thereafter by Seller to Tracy or Woods, as applicable,
under Section 7.2 of the Seller LLC Agreement, when and as made by Seller, and
(ii) that appropriate adjustments, as determined by Seller’s board of directors,
will be made to the allocations of “Profits” and “Losses”, as applicable, to
take into account any such Deemed Executive Distribution.

 



--------------------------------------------------------------------------------



 



     4. Management Retention Agreement not a Service Contract. Effective as of
the date first set forth above, Section 3 of the Agreement is amended and
restated in its entirety to read as follows:
     3. Management Retention Agreement not a Service Contract. This Agreement is
not an employment or service contract, this Agreement shall not be deemed to
create (nor shall it be interpreted or construed as creating) any service
contract or an employment or service relationship and nothing herein shall be
deemed to create in any way whatsoever any obligation on Tracy’s part to
continue in the employ of United Tote or its affiliates, or of United Tote or
its affiliates to continue Tracy’s employment.
     5. Full Force and Effect. Except as is expressly stated herein, the
Agreement, as further modified by this Amendment, shall remain in full force and
effect and unchanged.
     6. Counterparts. This Amendment may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Amendment, to the
extent signed and delivered by means of a facsimile machine, e-mail of a PDF
file or other electronic transmission, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the reasonable request of any party hereto, each other
party hereto shall re-execute original forms thereof and deliver them to all
other parties. No party hereto shall raise the use of a facsimile machine,
e-mail of a PDF file or other electronic transmission to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine, e-mail of a PDF file or
other electronic transmission as a defense to the formation or enforceability of
a contract and each such party forever waives any such defense.
     7. Governing Law; Consent To Jurisdiction. THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THE INTERPRETATION OF THIS AMENDMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW) APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED IN SUCH
STATE. EACH PARTY HERETO CONSENTS TO THE PERSONAL JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK IN CONNECTION WITH ANY CLAIM OR DISPUTE ARISING IN
CONNECTION WITH THIS AMENDMENT. ANY ACTION OR PROCEEDING SEEKING TO ENFORCE ANY
PROVISION OF, OR ANY RIGHT ARISING OUT OF THIS AMENDMENT MAY BE BROUGHT AGAINST
EACH PARTY HERETO IN THE COURTS OF THE STATE OF NEW YORK.
     8. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY, UNCONDITIONALLY, IRREVOCABLY AND INTENTIONALLY FOREVER WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION (WHETHER ARISING
IN TORT OR CONTRACT) BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH,
THIS AMENDMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (VERBAL
OR WRITTEN) OR ACTION OF ANY PERSON OR ANY EXERCISE BY ANY PARTY OF THEIR
RESPECTIVE RIGHTS UNDER THIS

 



--------------------------------------------------------------------------------



 



AMENDMENT (INCLUDING WITHOUT LIMITATION ANY ACTION TO RESCIND OR CANCEL THIS
AMENDMENT OR ANY CLAIMS OR DEFENSES ASSERTING THAT THIS AMENDMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS PROVISION IS A
MATERIAL INDUCEMENT TO ENTER INTO THIS AMENDMENT.
     9. Headings. The subject headings of this Amendment are included for
purposes of convenience only and shall not affect the construction or
interpretation of any of its provisions.
     10. No Strict Construction. The language used in this Amendment will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto.
     11. Entire Agreement. All references in the Agreement, or otherwise to the
Agreement, hereafter shall be deemed to include the Agreement as amended by this
Amendment.
     IN WITNESS WHEREOF, the parties have executed this Amendment to Management
Retention Agreement as of the date first above written.

            YOUBET.COM, INC.

      By:   /s/ Gary W. Sproule       Name:   Gary W. Sproule      Title:  
Chief Financial Officer     
    UT GROUP, LLC

      By:   /s/ Robert E. Michalik       Name:   Robert E. Michalik     
Title:   Vice President              /s/ Joe Tracy       Joe Tracy             
/s/ Terry Woods       Terry Woods           

 